Citation Nr: 1437428	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  03-15 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for inner ear disease or vestibular dysfunction manifested by vertigo.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an effective date earlier than June 22, 2009, for the award of service connection for depressive and anxiety disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

REMAND

The Veteran had active duty service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and September 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  Jurisdiction has been transferred to the RO in Anchorage, Alaska.

In April 2005, the Board denied service connection for hearing loss and remanded the issue of chronic inner disease.  In February 2006, the Board vacated the April 2005 denial of service connection for hearing loss.  In a separate February 2006 remand, the Board remanded both issues of inner ear disease and hearing loss for further development. 

In September 2011, the RO awarded service connection for depressive and anxiety disorders and assigned a 50 percent rating effective June 22, 2009.  The Veteran perfected an appeal for the assigned effective date.   

The Veteran has an outstanding hearing request.  He filed an April 2013 substantive appeal for an earlier effective date with the Seattle, Washington RO and requested a Board hearing at the RO.  He subsequently moved and requested that his claims folder be transferred to the RO in Anchorage, Alaska.  An April 2014 deferred rating decision requested action on the pending hearing request.  However, in May 2014, the Anchorage RO certified the issues on appeal and returned the matter to the Board.  Additional action is necessary to afford the Veteran an opportunity for a hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO with appropriate notice as to the date, time, and location of the hearing.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

